Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00990-CV
____________
 
METABOLIFE INTERNATIONAL, INC.,
Appellant
 
V.
 
RHEA MCALLISTER,
Appellee
 

 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 01-30831-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 23, 2005.  Appellant, Metabolife
International, Inc., had petitioned for voluntary bankruptcy in the United
States Bankruptcy Court for the Southern District of California, under cause
number 05-06040-JH11.  Because a stay is automatically effected by Section
362(a) of the Bankruptcy Code, we stayed all proceedings in the appeal.  See
Tex. R. App. P. 8.2.




            On December
12, 2006, the parties filed an agreed motion to lift the bankruptcy stay and an
agreed motion to dismiss the appeal in order to effectuate a compromise and
settlement agreement.  See Tex.
R. App. P. 42.1.  The motions are granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Justices Frost, Seymore, and Guzman.